Name: Council Regulation (EC) NoÃ 269/2006 of 14 February 2006 amending Regulation (EC) NoÃ 533/2004 on the establishment of European partnerships in the framework of the stabilisation and association process
 Type: Regulation
 Subject Matter: European construction;  Europe;  economic geography
 Date Published: nan

 17.2.2006 EN Official Journal of the European Union L 47/7 COUNCIL REGULATION (EC) No 269/2006 of 14 February 2006 amending Regulation (EC) No 533/2004 on the establishment of European partnerships in the framework of the stabilisation and association process THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 181(a)(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Regulation (EC) No 533/2004 (2) provides that European partnerships will be established in the framework of the stabilisation and association process for all the Western Balkan countries. (2) The European Council decided at its meeting in Brussels on 17 and 18 June 2004 that Croatia is a candidate country for membership of the European Union. On 3 October 2005, accession negotiations have started with Croatia. (3) It is therefore appropriate to provide that instead of a European Partnership, the European Union shall implement in its relations with Croatia an Accession Partnership and to amend Regulation (EC) No 533/2004 accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 533/2004 is hereby amended as follows: 1. in the title, the word European shall be deleted; 2. in Article 1, the word Croatia shall be deleted; 3. the following Article shall be inserted: Article 1a As part of the stabilisation and association process, an Accession Partnership for Croatia shall be established. The Accession Partnership shall provide a framework covering the priorities resulting from the analysis of the situation in Croatia, on which preparations for accession must concentrate in the light of the Copenhagen criteria defined by the European Council and the progress made in implementing the stabilisation and association process, including the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part (3), and in particular regional cooperation. 4. in Article 2, the word European shall be deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2006. For the Council The President K.-H. GRASSER (1) Opinion delivered on 17 January 2006 (not yet published in the Official Journal). (2) OJ L 86, 24.3.2004, p. 1. (3) OJ L 26, 28.1.2005, p. 3.;